                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No: SA CV 18-1430-DOC (KESx)                                  Date: May 15, 2019

Title: HELEN XIONG V JEUNESSE GLOBAL, ET AL


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                  Not Present
             Courtroom Clerk                                Court Reporter

     ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
           PLAINTIFF:                                   DEFENDANT:
          None Present                                   None Present



      PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE RE
                                 LACK OF PROSECUTION

       On April 24, 2019 the Court issued an Order Granting Joint Stipulation to Set
Deadline for Plaintiff to Amend Complaint and Set Briefing Schedule (“Order”) (Dkt.
37). The deadline to file the Amended Complaint was May 6, 2019. To date, nothing has
been filed.

       Accordingly, the Court ORDERS plaintiff to e-file the Amended Complaint on or
before May 17, 2019.

      The Clerk shall serve this minute order on the parties.

MINUTES FORM 11                                                    Initials of Deputy Clerk: djl
CIVIL-GEN
